Exhibit 26(h)(xvi) Amendment No. 7 dated 10-1-2014 to Participation Agreement among Variable Insurance Products’ Funds, Fidelity Distributors Corporation and Transamerica Premier Life Insurance Company (formerly, Monumental Life Insurance Company) dated 12-1-2000 AMENDMENT NO. 7 TO PARTICIPATION AGREEMENT THIS AMENDMENT, made and entered into as of the 1st day of October, 2014 by and among TRANSAMERICA PREMIER LIFE INSURANCE COMPANY (formerly, MONUMENTAL LIFE INSURANCE COMPANY AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO) (the “Company”), on its own behalf and on behalf of each segregated asset account of the Company set forth on Schedule A hereto as may be revised from time to time (the “Account”); and FIDELITY DISTRIBUTORS CORPORATION (the “Underwriter”); and each of VARIABLE INSURANCE PRODUCTS FUND, VARIABLE INSURANCE PRODUCTS FUND II, VARIABLE INSURANCE PRODUCTS FUND III, VARIABLE INSURANCE PRODUCTS FUND IV and VARIABLE INSURANCE PRODUCTS FUND V (the “Fund”). WHEREAS, the parties desire to further amend the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1. MONUMENTAL LIFE INSURANCE COMPANY has changed its name to TRANSAMERICA PREMIER LIFE INSURANCE COMPANY. 2. WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO has merged into TRANSAMERICA PREMIER LIFE INSURANCE COMPANY. 3. Any reference to MONUMENTAL LIFE INSURANCE COMPANY or WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO is hereby deleted in its entirety and replaced with TRANSAMERICA PREMIER LIFE INSURANCE COMPANY. 4. Schedule A of the Agreement is hereby deleted in its entirety and replaced with the attached Schedule A. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect.Unless otherwise specified, all defined terms shall have the same meaning given to them in the agreement. Effective Date: October 1, 2014 TRANSAMERICA PREMIER LIFE INSURANCE COMPANY By:/s/ John Mallett Name:John Mallett Title:Vice President Date:9-19-14 FIDELITY DISTRIBUTORS CORPORATION By:/s/ Robert Bachman Name:Robert Bachman Title:EVP Date:10/02/14 VARIABLE INSURANCE PRODUCTS FUND VARIABLE INSURANCE PRODUCTS FUND II VARIABLE INSURANCE PRODUCTS FUND III and VARIABLE INSURANCE PRODUCTS FUND V By:/s/ Joseph Zambello Name:Joseph Zambello Title:Deputy Treasurer Date:10/8/14 SCHEDULE A Separate Accounts and Associated Contracts Revised October 1, 2014 Name of Separate Account Funded by Separate Account Separate Account VA AA WRL Freedom AdvisorSM Separate Account VA BB Pacer Choice Variable Annuity Separate Account VA CC Advisor’s Edge Select® Variable Annuity Advisor’s Edge® Variable Annuity Marquee Variable Annuity – A Units Marquee Variable Annuity – B Units Personal Manager Variable Annuity Separate Account VA U WRL Freedom Premier® III Variable Annuity Separate Account VA V WRL Freedom® Multiple Separate Account VL E Pacer Choice Variable Life WRL Series Annuity Account WRL Freedom Access® WRL Freedom Attainer® WRL Freedom Bellwether® WRL Freedom Conqueror® WRL Freedom Enhancer® WRL Freedom Premier® WRL Freedom® Variable Annuity WRL Freedom Wealth Creator® WRL Series Life Account Transamerica® Freedom Elite Builder II WRL Financial Freedom Builder® WRL ForLifeSM WRL Freedom Elite® WRL Freedom Elite Advisor WRL Freedom Elite Builder® WRL Freedom Equity Protector® WRL Freedom SP Plus WRL Freedom Wealth ProtectorSM WRL The Equity Protector WRL XceleratorSMand WRL Xcelerator FocusSMTransamerica® Xcelerator Exec WRL Series Life Account G WRL Evolution Transamerica® Freedom Asset Advisor WRL Series Life Corporate Account Advantage IV
